Romeauer, P. J.
(dissenting). — The main facts of the case.are stated in the opinion of my associates. As, however, I have come to the conclusion that the law furnishes no right of recovery on the uncontroverted facts, I shall briefly state them in a slightly different order, so as to more conveniently apply the law to the conceded facts.
The air shaft in which the accident happened was one of four identical in shape. They were eight feet by ten feet in the clear and ran from the second story of the building to the roof which was several stories' higher. The decedent and another carpenter were engaged in boarding the sides of these shafts. While nailing on the boards they stood on a plank securely fastened over a gutter, which plank according to plaintiff’s evidence was from fifteen to seventeen inches swide. This gutter and plank ran along the four sides of the air shaft, leaving an open hole in the center about sixteen feet deep, between the first and second floor, designed to admit light to the floor below through plate glass which was to be placed over it when the shaft was completed. The men in boarding up the shaft stood on this plank and nailed the boards as far as they could reach, then they built a platform to nail them higher up. There was some evidence on the part of the plaintiff that this was the usual way of doing such work, although her witnesses did not agree on that point.
The decedent was an experienced carpenter of mature age. He was not employed for any definite time, but he and others were working on the job at so much an hour for the time actually engaged. The decedent and his mate had worked on this work about *494four weeks,, had completed three of the shafts, and when boarding the sides of the last shaft the decedent who was standing on the plank above mentioned lost his balance, fell into the open hole, and received injuries resulting in his death.
There is no pretense in the evidence, that the defendant was working under different conditions in this shaft than those in which he had worked in the other three; nor that the plank in this shaft was not perfectly sound and firm; nor that his employer had any knowledge touching the danger of the place superior to that which he had; nor that the danger, whatever its character, was not perfectly obvious to a man of the most ordinary understanding; nor that it was not glaring, immediate, continuous and the same all the time. The naked question presented by this case seems to me, to be whether an experienced workman of mature age falling from an elevation, is entitled to recover from his employer for injuries sustained, on the sole ground that in the opinion of the jury the place on which he is required to stand in doing the work is not wide enough. As, according to the simple laws of gravitation, a man can always fall from a higher to a lower place, the question, taking the temper of juries into consideration, is practically narrowed down to the inquiry, whether the law which requires the master to furnish to the servant a safe place means a place from which the servant cannot fall off. If this is the law, then practically the master becomes an insurer of the servant’s safety, as far as the danger of the place where the servant is required to work is concerned. This is such a radical departure from the law on that subject, as commonly understood, that I cannot assent to it without being convinced by more cogent reasons than I find in the opinion of my associates.
*495We have recently had occasion, on a careful consideration, to formulate the law applicable to the relative rights and duties of master and servant, when the servant is injured owing to patent and obvious defects in the place where he is required to work. Flynn v. Bridge Co., 42 Mo. App. 529. The general rule on that subject, recognized both in England and in every state of the American union, is that, if a workman is employed on a dangerous job, or to work in a service of peril, and if the danger belongs to the work itself, or the service in which he engages, he. will be held to all the risks which belong to either. But where there is no danger in the work or service in itself, and the peril grows out of extrinsic causes or circumstances tvhich cannot be discovered by the use of ordinary precaution and prudence, the employer is liable precisely as a third person, if the loss or injury is caused by his neglect or wcrnt of care. 4 Wait’s Actions and Defenses 417, and cases cited. To discuss even only a considerable number of the numberless cases in which this proposition, seemingly simple, has been applied to the facts presented by the individual case, would swell this opinion far beyond the legitimate limits of such a paper. I must be content with the simple statement that an extensive reading on this subject, has failed to disclose to me a solitary decision which would render the master responsible to the servant under the conceded facts of this case.
There seems to be an intimation in the opinion that the law governing the liability of the master to the servant, is different in this state from what it is in other jurisdictions. I shall briefly examine the cases ■cited. The first is Conroy v. Iron Works, 62 Mo. 35. In that case the plaintiff was injured by the timbers of .a bridge giving way, owing to insecure fastenings. It *496was in evidence that two days previous to the accident the plaintiff had called the attention of the superintendent to the defect, and was told that the proper repairs would be made. The plaintiff was nonsuited in the trial court and the only point in judgment was whether he had been properly nonsuited. Judge Wagner, in an opinion reversing that judgment, said: “The timbers in the present case, though loose and not properly fastened, had been used and were still being used, and the plaintiff might have supposed that, by using care, they would be entirely safé. He had brought their doubtful character to the attention of his superior, and had received a promise that the necessary repairs should be made. He had a right to presume that the master would be mindful of his rights, and would take the proper steps to secure his safety. The court, we think, erred in taking the case from the jury.77
In Stoddard v. Railroad, 65 Mo. 514, the evidence tended to show that three hands were necessary to do the work of switching; that one became disabled and the yard master, who was informed of that fact, neglected to put another one in his place; that the engineer, who was given to intoxication and had been drinking the morning of the accident, backed the engine without a signal and in a careless way; that the brake or beam of the engine was lower than was usual and safe; that as a concurrent result of these facts the plaintiff, who was a brakeman engaged in making up trains, had his foot caught in a spring frog, and was knocked down by the brake beam and seriously injured. The court decided that these facts furnished substantial evidence to enable the plaintiff to go to the jury, and that he was not debarred from recovery because he was aware of part of these facts, and that is all that that case decides.
In Thorpe v. Railroad, 89 Mo. 650, the injury to the plaintiff, a switchman, occurred by the temporary *497insufficiency of the number of men employed in switching the cars, as in the proceeding case. The plaintiff knew, or had reason to know, the number of the crew. The court (by Ray, J.) said: “We think we ought not to say on the evidence before us, as a matter of law, that plaintiff waived the discharge of the defendant’s duty to him to furnish sufficient help, and that he voluntarily assumed the particular risk or danger that caused his injury, or that the evidence is such as conclusively indicates a state of facts and circumstances that require him to peremptorily abandon and discontinue his said employment.”
In Devlin v. Railroad, 87 Mo. 545, the judgment, which was in favor of the plaintiff in the trial court, was reversed. The plaintiff was a locomotive engineer and was injured by the engine being thrown from the track by the breaking of a defective rail. One of the questions was whether he was debarred from recovery because he knew the general condition of the track; and the court (by Black J) held, “he was not bound to quit the service, nor did he assume all risks from want of repair, unless the track was so far out of repair to his knowledge, that it would be necessarily dangerous, to the mind of a prudent person, to run an engine over it.”
In Bridges v. Railroad, 6 Mo. App. 389, the injury was caused to a fireman who was on an engine which owing to a defective and badly worn flange was thrown from the track. The evidence conceded that the fireman knew that the flange was worn. A demurrer to the evidence was overruled. The decision rests on the following statement in the opinion of the court (by Hayden, J.): “The employee, under similar circumstances, in order to retain the employment, may be perfectly willing to take the increased hazard; and if here the danger was immediate, and the plaintiff knew this, he *498ought not to recover. But, if the flange was so worn as to be more than ordinarily dangerous, yet if it was a matter of skill and judgment to know how much wear and tear it would stand, the plaintiff had a right, within certain limits, to rely on the skill and judgment of the defen dant. ”
In Dale v. Railroad, 63 Mo. 455, the action was by a fireman for injuries received in consequence of the unsafety of the railroad track. The defendant moved for a nonsuit on the ground that the plaintiff knew the condition of the track. The proof was that the plaintiff had observed that the track was rough, and inferred that it was a bad track, from the bumping of the ears in passing over it. Napton, J., who delivered the opinion of the court refusing a nonsuit, said: “It would be a harsh conclusion to say that the plaintiff, who was merely a fireman, would be required to abandon his employment upon a merely speculative apprehension that the defendant had not seen, and would not see, that the road over which their locomotive and cars passed, was properly and safely constructed. The immediate cause of the accident was a defective joint of the rails of which he could have known nothing, as a fireman passing over the road, and which the defendant might have known by the exercise of proper diligence.”
In Huhn v. Railroad, 92 Mo. 440, the plaintiff, a switchman, was injured owing to a defective blocking of the guard rail. He knew that the guard rail was not blocked. There was a demurrer to the evidence, which was overruled, and the plaintiff recovered judgment. Black, J., in delivering the opinion of the court upholding the judgment, said: “It has been several times held by this court, that, when the instrument.ality with which the servant is required to perform service is so glaringly defective that a man of common *499prudence would not use it, the master could not be held responsible for damages resulting from it. But if the servant incurs the risk of machinery, which, though dangerous, is not so much so as to threaten immediate injury; or where it is reasonable to suppose that it may be safely used with great care or skill, a different rule .applies. In such cases a mere knowledge of the defect will not defeat a recovery." Negligence on the part of the servant, in such cases, does not necessarily arise from his knowledge of the defect, but is a question of5 fact, to be determined from such knowledge, and other ■circumstances in evidence.
Stephens v. Railroad, 96 Mo. 207, was twice before the court. . A judgment in favor of the plaintiff was first reversed and the cause remanded, but was upheld on the second appeal. The question here involved did not properly arise on either appeal, the •only question being as to whether the master was liable for injuries caused by a negligent order given by his vice-principal to a servant, and whether the dangerous •character of the order which the servant was required to execute on the instmt was so obvious as to require him either to refuse obeyanee, or execute it at his peril.
In Soeder v. Railroad, 100 Mo. 673, a brakeman was thrown from the top of a car and killed, owing to the jumping of the ear when passing over a defective rail. The suit was by his widow. There was no positive evidence that the decedent knew of this defect; but the court, speaking through Bbace, J., assumed that his mere contb manee in the employment áfter the knowledge of the defect, on the authority of Huhn v. Railroad, supra, was not sufficient to debar him from recovery.
After going over these cases, I am still at a loss to understand how the points decided in either of them *500furnish any warrant for the conclusion of my associates in this case. It is not the declarations of the law which may have been made in one or the other, but the application of the propositions stated to the points in judgments which make the law, when we speak of it as founded on precedents. The- great difference between all of these causes and the, case at bar is, that here the unavoidable inference arises from the uncontroverted facts, that the servant not only knew the defect, if such it may be called, but also knew the attendant and continuous danger arising from it to him, much better than the master could possibly know it. It was the servant and not the master who continually moved on the plank and knew whether he could safely handle his body on it without losing his balance. The relative safety of the -appliance did not depend on circumstances of which the master had control, but of such as were within the exclusive knowledge and control of the servant. The case falls wholly outside of the principle that the servant had a right to rely on the superior knowledge of the master.
What is meant by a safe place which the master is required to furnish his servant to work in or about, is not the obvious or patent safety or unsafety of the place; because, in the nature of things, many kinds of labor have to be performed under conditions relatively unsafe and often dangerous. What' is meant by it will best appear from cases illustráting the proposition. Thus in Perry v. Marsh, 25 Ala. 659, a slave was killed while hired out. The building in which he was employed was in a ruinous condition and fell. It was held that the hirer, who was owner of the building and knew its defects was responsible. So it was held that the master was liable to a servant who received a gun shot wound while tearing down a fence, the master knowing that the work would be forcibly resisted, and *501concealing the fact from the servant when he put him to work at it. Baxter v. Roberts, 44 Cal. 187. So in Chicago & Northwestern R’y Co. v. Jackson, 55 Ill. 492, it was held that a brakeman was entitled to recovery, for injuries received in descending a defective ladder which had some rounds missing, there being no positive evidence that he knew of the defect. A fireman’s administrator was held to be entitled to recover for his death caused by the explosion of a defective boiler, he not knowing of the defect. Columbus, etc., R’y Co. v. Arnold, 31 Ind. 174; Cumberland & Pennsylvania R’y. Co. v. Moran, 44 Md. 283. So in Keegan v. Kavanaugh, 62 Mo. 230, a widow was held entitled to recover damages for the death of her husband, a hod carrier, who was killed by a falling embankment which was in a crumbling condition and not shored up. .The decedent had indicated some reluctance to go below the bank, but did go down on the positive order to do so, given by his employer. Judge Napton, who delivered the opinion said: “If the risk is such as to be perfectly obvious to the sense of any man, whether servant or master, then the servant assumes the risk. But if it is a ease where no such obvious risks are incurred, and where it was fair to presume that the employee had been guilty of no negligence, the rule of', law, as well as common sense and justice, is that the master is responsible for damages, if any ensue.”
It may be said that the question whether the danger was apparent was, in this case, submitted to the jury in an instruction of the court; but how can a question be submitted to the jury for their finding, concerning which there can be no possible controversy. The instruction says apparent and threatening, as if the court considered that a danger perfectly apparent was not enough, but that it must also be threatening, whatever that may mean in this connection. It is. a matter *502of daily experience, of which many courts have even taken judicial notice, thatasubraission of a case of this class to the jury, always leads to the same result. To-relieve the distress of others is a commendable impulse,, which juries are but to apt to follow, although they must necessarily do it at the expense of others. They are apt to forget that judicial charity under the guise of law, and at, the expense of others, is but an act of licensed oppression.
I am of opinion that the decision in this ease is. directly opposed to the decision of the supreme court in Aldridge v. Furnace Co., 78 Mo. 559; to Devitt v. Railroad, 50 Mo. 302, and other cases. The question involved is of the greatest importance to men engaged in mechanical and industrial pursuits, and the case-should be certified to the supreme court for final determination.
Per Curiam.
In this cause, transferred to the-supreme court from the St. Louis court of appeals, we-approve the opinion rendered there by Judge Rombauer, and accordingly remand the cause to that court with directions to reverse the judgment of the circuit court;
Judge Barclay not voting.